Opinion,
Mb. Justice Williams :
It is conceded that the title to the tract of land in controversy in this case was, prior to 1885, in Knauer and Iveim. In May of that year Neall went upon the land with Knauer, made an examination of its surface, and secured what was a mere verbal refusal of the tract at a price then agreed upon. This refusal bound no one and gave Neall no title of any sort to the land. He began, however, to organize a corporation, which was called the Pennsylvania Granite Company, to purchase the land on the basis of his verbal arrangement with Knauer and to open and operate a granite quarry thereon. When the organization had been agreed on but before actual incorporation, the company took possession of the land, erected sheds and other buildings upon it and began quarrying the granite. Sheeler alleges that he furnished materials for these buildings on the order of the granite company. When the time came for making the first payment to Knauer and Keim, the incorporation being still delayed, one of the members of the company, named Barritt, entered into written articles for the purchase of the land on October 10, 1885. The balance of the purchase-money was paid on the 30th of the same month and the deed, at the instance of the persons interested in the granite company, was made to Weaver who was a mere naked trustee for the corporation, without a particle of personal interest in the transaction. While the title was in Weaver the mechanics’ lien in this case was filed by Sheeler. Not long after when the letters patent were obtained, Weaver conveyed to Pennsylvania Granite Company.
When this case was here before, 118 Pa. 634, there was nothing in the evidence to connect Weaver with Neall or Barritt or the Granite Company. The only relation he appeared to have *483to tbe property was as the successor of Knauer and Keim in the legal title. Wliat title the Granite Company had or what became of it did not appear. It was for this reason that the judgment was reversed and attention called to the rule that the lien of a mechanic or material man attaches to the title of him by whom the building is erected and to that only. If the building be the work of the holder of the equitable title Ms equitable title alone is bound. But the proofs which were then wanting are now supplied. Weaver is shown to have held no title of his own, but to have been a mere depositary of the title for the benefit of the Granite Company. The verbal permission under which Neall entered became a valid equitable title under the contract with Barritt and ripened into a title in fee simple under the deed of October 30, 1885, so that Weaver united tbe legal and the equitable titles in himself, at the time when the lien was entered, and held the complete title for the Granite Company under which the buildings were erected for which Sheeler furnished materials. Upon the facts as now presented we think the lien was well entered against Weaver.
But it is now urged that when the materials were furnished, the granite company had no valid title to the land and could not bind it by their contract. It is probably true that the company had no right to the land which it could enforce at law. Knauer and Keim might have refused to recognize their verbal understanding with Neall, but they did not. They treated it as binding and they carried it out in good faith. The Granite Company obtained the equitable title which they assumed to have when they took possession, and afterwards the legal title, and there is no legal reason for relieving them now from the payment of their honest debts contracted in the development of their own property.
The judgment is affirmed.